Order filed December 11, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00827-CV
                                   ____________

                       WANDA A. AKOREDE, Appellant

                                         V.

TEXAS WORKFORCE COMMISSION F/K/A TEXAS DEPARTMENT OF
         ASSISTIVE REHABILITATION SERVICES, Appellee


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-57837

                                      ORDER
      No reporter’s record has been filed in this case. Court reporter Darlene Stein
informed this court that appellant has neither requested nor made arrangements to
pay for the reporter’s record . On November 16, 2018, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a
reporter’s record unless appellant, within 15 days of notice, provided this court with
proof of the request for the reporter’s record, as well as proof of payment or
indigence. See Tex. R. App. P. 37.3(c). No response has been received.

      Accordingly, we order appellant to file a brief in this appeal by January 10,
2019. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM




                                         2